DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,091,823. Although the claims at issue are not identical, they are not patentably distinct from each other because the magnesium alloy sheet recited in claim 1 of ‘823 has a composition which overlaps that recited in instant claims 1-2.
Claims 1-3 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 8-18 of copending Application No. 16/470,733 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 and 8-18 of copending ‘733 recite a magnesium alloy sheet having a composition and manufacturing process which overlaps the composition and manufacturing process of instant claims 1-2 and 10-20. In addition, claim 6 of copending ‘733 recites an .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 and 4-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of copending Application No. 16/954,377 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 and 4-20 of copending ‘377 recite a magnesium alloy sheet having a composition, properties and manufacturing process which overlaps the composition, properties and manufacturing process of instant claims 1-2 and 4-20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claim 8 is objected to because of the following informalities: “a ratio of the [LBR] value in a transverse direction (TD) against the rolling direction (RD)” should be “a ratio of the [LBR] value in a transverse direction against the [LBR] value in a rolling direction”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 recite “0 to 0.5 R/t”. The specification defines R/t as the ratio of the internal curvature radius after bending (R) to the thickness of the sheet (t). Given that R/t includes a value of 0, this would mean that either the internal curvature radius is 0, or the thickness is infinite. It is therefore unclear how R/t can include the value of 0, rendering the claim indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (KR 2009-0120194).
Regarding claims 1-2, Bae discloses a magnesium alloy plate (p. 5, ¶ 7). The magnesium alloy has the following composition in wt%, as compared to the claimed composition:

Claims 1-2
Bae, p. 6-7
Al
0.5%-1.5% (Cl. 2: 0.5%-1.3%)
0.1%-10%, pref. 0.5%-3.5%
Zn
0.1%-0.7%
0.1%-8%, pref. 0.5%-7%
Ca
0.1%-0.5%
0.1%-5%, pref. 0.2%-1.5%
Mn
0.01%-0.3%
0.05%-2%, pref. 0.1%-1.5%
Mg
Balance
Balance


This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 3-4, Bae discloses Al2Ca intermetallic compound within the magnesium alloy plate (p. 6, ¶ 5). Assuming all the calcium forms Al2Ca, Al2Ca would represent 0.74%-5.7% wt of the magnesium alloy. Absent objective evidence to the contrary, one of ordinary skill in the art would expect this to overlap with the claimed area fraction of less than 5%, creating a prima facie case of obviousness. See MPEP 2144.05 I & 2112.
Regarding claim 5, Bae discloses the Al2Ca phase has a size of less than 1 µm (p. 10, ¶ 2).
Regarding claims 6-9, absent objective evidence to the contrary, one of ordinary skill in the art would expect the prior art magnesium alloy plate to have similar properties to those claimed, given the substantial similarity in composition (see discussion of claim 1 above) and manufacture process (see discussion of claim 10 below). See MPEP 2112.
Regarding claims 10-11 and 18-20, Bae discloses a magnesium alloy plate (p. 5, ¶ 7). The magnesium alloy has the following composition in wt%, as compared to the claimed composition:

Claims 10-11
Bae, p. 6-7
Al
0.5%-1.5% (Cl. 11: 0.5%-1.3%)
0.1%-10%, pref. 0.5%-3.5%
Zn
0.5%-1.5%
0.1%-8%, pref. 0.5%-7%
Ca
0.1%-1.0%
0.1%-5%, pref. 0.2%-1.5%
Mn
0.01%-1.0%
0.05%-2%, pref. 0.1%-1.5%
Mg
Balance
Balance



Regarding claims 12-14, Bae teaches that the plate is rolled at a reduction rate of 1%-45% per pass with a final rolling reduction rate of 60%-80% (p. 10, ¶ 4). This necessarily requires rolling at least twice. Bae also teaches the rolling temperature is between 150-450°C (p. 10, ¶ 4).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (KR 2009-0120194), as applied to claim 10, further in view of Kim et al. (KR 2003-0044997).
Regarding claims 15-17, the limitations of claim 10 have been addressed above. Bae does not expressly teach intermediate annealing. Kim teaches performing intermediate annealing on magnesium plate in between hot rolling passes at a temperature of 200-450°C and a time of at least 2 min / mm of thickness (p. 7, ¶ 3). It would have been obvious at the effective time of filing for one of ordinary skill in the art to modify the process of Bae according to the teachings of Kim by including an intermediate annealing step because such a step reduces surface cracking (p. 7, ¶ 3) and reduces tension in the plate (p. 5, ¶ 4). The ranges taught by the prior art overlap with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2003-0044997).
Regarding claims 1-2, Kim discloses a magnesium alloy plate (p. 4, ¶ 7). The magnesium alloy has the following composition in wt%, as compared to the claimed composition:

Claims 1-2
Kim, p. 4, ¶ 7
Al
0.5%-1.5% (Cl. 2: 0.5%-1.3%)
≤2.5%
Zn
0.1%-0.7%
0.5-5.0%
Ca
0.1%-0.5%
≤0.3%
Mn
0.01%-0.3%
≤0.5%
Mg
Balance
Balance


This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 6-9, absent objective evidence to the contrary, one of ordinary skill in the art would expect the prior art magnesium alloy plate to have similar properties to those claimed, given the substantial similarity in composition (see discussion of claim 1 above) and manufacture process (see discussion of claim 10 below). See MPEP 2112.
Regarding claims 10-19, Bae discloses a magnesium alloy plate (p. 4, ¶ 7). The magnesium alloy has the following composition in wt%, as compared to the claimed composition:

Claims 10-11
Kim, p. 4, ¶ 7
Al
0.5%-1.5% (Cl. 11: 0.5%-1.3%)
≤2.5%
Zn
0.5%-1.5%
0.5-5.0%
Ca
0.1%-1.0%
≤0.3%
Mn
0.01%-1.0%
≤0.5%
Mg
Balance
Balance


.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2003-0044997), as applied to claim 1, further in view of Bae et al. (KR 2009-0120194).
Regarding claim 20, the limitations of claim 1 have been addressed above. Kim does not teach the casting method includes strip casting. Bae teaches that casting magnesium alloy plate from molten metal may be done by strip casting (p. 9, ¶ 5). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use known casting methods for making magnesium alloy plate, as taught by Bae, in the casting method for making magnesium alloy plate as taught by Kim.
Claims 1-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (JP 2009-120883)
Regarding claims 1-2, Sugimoto discloses a magnesium alloy plate (¶ 1). The magnesium alloy has the following composition in wt%, as compared to the claimed composition:

Claims 1-2
Sugimoto, ¶¶ 11-13
Al
0.5%-1.5% (Cl. 2: 0.5%-1.3%)
1%-11%
Zn
0.1%-0.7%
0.1%-2.0%
Ca
0.1%-0.5%
0.05%-2%
Mn
0.01%-0.3%
0.15%-0.5%
Mg
Balance
Balance


This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 3-4, Sugimoto discloses Al-Mn compounds within the magnesium alloy (¶ 10). Absent objective evidence to the contrary, at least some of these compounds are expected to be Al8Mn5, given the similarity in alloy composition. See MPEP 2112. Assuming all the manganese forms Al8Mn5, Al8Mn5 would represent 0.27%-0.91% wt of the magnesium alloy. Absent objective evidence to the contrary, one of ordinary skill in the art would expect this to lie within or overlap the claimed area fraction of less than 5%, creating a prima facie case of obviousness. See MPEP 2144.05 I & 2112.
Regarding claim 5, Sugimoto discloses the Al8Mn5 phase has a size of less than 10 µm (¶ 15).
Regarding claims 6-9, absent objective evidence to the contrary, one of ordinary skill in the art would expect the prior art magnesium alloy plate to have similar properties to those claimed, given the substantial similarity in composition (see discussion of claim 1 above) and manufacture process (see discussion of claim 10 below). See MPEP 2112.
Regarding claims 10-11 and 15-20, Sugimoto discloses a magnesium alloy plate (¶ 1). The magnesium alloy has the following composition in wt%, as compared to the claimed composition:

Claims 10-11
Sugimoto, ¶¶ 11-13
Al
0.5%-1.5% (Cl. 11: 0.5%-1.3%)
1%-11%
Zn
0.5%-1.5%
0.1%-2.0%
Ca
0.1%-1.0%
0.05%-2%
Mn
0.01%-1.0%
0.15%-0.5%
Mg
Balance
Balance


Sugimoto teaches the magnesium alloy plate is obtained by forming a molten metal having the composition and twin roll strip casting to obtain a plate (¶ 31). The plate is then rolled, with intermediate annealing performed at a temperature of 200-350 C for 1 hour (¶ 32). After rolling, a heat treatment of heating at 370-470 C for 1 hour is performed (¶ 31). Sugimoto also teaches that after rolling, as a final step, the magnesium alloy plate is heat treated at a temperature of 150-400°C for 0.5-10 hours (p. 10, ¶ 7). The ranges taught by the prior art overlap with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 12-14, Bae teaches that the plate is rolled at a reduction rate of 1%-45% per pass with a final rolling reduction rate of 60%-80% (p. 10, ¶ 4). This necessarily requires rolling at least twice. Bae also teaches the rolling temperature is between 150-450°C (p. 10, ¶ 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784